DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Regarding the objections to the Drawings, the replacement drawing sheets including revised Figures 3-5 filed 01/20/2021 are acknowledged. Accordingly, the objections to the Drawings are withdrawn. 
	Regarding the claim objections, the amendment to claim 14 is acknowledged. Accordingly, this claim objection is withdrawn. 
	Regarding the claim interpretation under 35 U.S.C. 112(f), the amendments to the claims are acknowledged. Accordingly, the interpretation of the claims under 35 U.S.C. 112(f) is withdrawn. 
	Regarding the rejections of claims 4, 6, and 14 under 35 U.S.C. 112(b), the amendments to these claims are acknowledged. Accordingly, the rejections of claims 4, 6, and 14 under 35 U.S.C. 112(b) are withdrawn. 
	Regarding the rejection of claim 15 under 35 U.C.S. 101, the amendment to claim 15 is acknowledged. Accordingly, the rejection of claim 15 under 35 U.S.C. 101 is withdrawn. 

Status of Claims
	Claims 1-15 were previously pending. 
	As of the amendments to the claims filed 01/20/2021, claims 1-15 are amended and claim 16 is newly added. 
	Claims 1-16 are currently under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner respectfully notes that the only changes made to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) below are in light of the amendments that have been made to the claims by Applicant. Further, the rejection of newly added claim 16 under 35 U.S.C. 102(a)(1) is added below the rejections of claims 1-15. The prior art being relied upon by the Examiner is unchanged. 

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisogurski (US 20140275825 A1, hereinafter "Lisogurski").
	Regarding claim 1, Lisogurski teaches: 

an input interface ("detector 140" Lisogurski: [0031]; The detector 140 reads on an input interface, as it detects and obtains signals that have been absorbed and/or detected by the tissue of a subject.)
for obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]),
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
a first filtrator for filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]; The analog conditioning 152 as disclosed by Lisogurski reads on the first filtrator, as it can perform the function of any type of filtering, and will thus obtain bandwidth-limited detection signals as a result of that filtering),

a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]) and
either said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) and
to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]),

being differently bandwidth-limited than said first bandwidth-limited detection signals and including the frequency range of said second vital sign signal ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system may operate in a second mode. For example, as illustrated, the system may use only a red light signal to monitor respiration rate" Lisogurski: [0072]), and
a vital sign determinator for determining vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).
	Regarding claim 2, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said first filtrator is configured to let at least the frequency range of a subject's pulse rate pass ("processor 172 may compute one or more of a pulse rate" Lisogurski: [0053]) and suppress a DC component ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of a DC component as claimed is taught by this disclosure from Lisogurski, as suppression of a DC component is included in the described processing/filtering).
	Regarding claim 3, Lisogurski teaches:
The device as claimed in claim 2, as described above, 
wherein said first filtrator is configured to additionally let the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration 
	Regarding claim 4, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute the weights ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]) such that
the weighted combination has a covariance with the individual detection signals that corresponds to a predefined vector ("a vector containing several metrics may be fed in to a pattern recognition type classifier or neural network which determines the appropriate wavelength or combination of wavelengths to use for at least one calculated parameter. In some embodiments, different physiological parameters may use different weightings" Lisogurski: [0070]),
intensity variations and specular reflections are suppressed ("conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]; The suppression of intensity variations and specular reflections is included in the processing/conditioning disclosed by Lisogurski), or
a demixing matrix is computed to identify independent signals in the detection channels ("system also may identify pulses and determine pulse amplitude, respiration, blood pressure, other suitable parameters, or any combination thereof, using any suitable calculation techniques. In some embodiments, the system may use information from external sources (e.g., tabulated data, secondary sensor devices) to determine physiological parameters" Lisogurski: [0024]) and a vital sign signal is 
	Regarding claim 5, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said vital sign signal computator is configured to compute the second vital sign signal by a weighted combination of the at least two second bandwidth-limited detection signals using the computed weights ("may generate a weighted combination of the selected light signals in order to calculate a particular parameter" Lisogurski: [0018]).
	Regarding claim 6, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
further comprising the second filtrator for filtering said at least two detection signals with a second filter to obtain said at least two second bandwidth-limited detection signals ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter)" Lisogurski: [0067]).
	Regarding claim 7, Lisogurski teaches: 
The device as claimed in claim 3, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and wherein the device further comprises a second filtrator for filtering said first vital sign signal with a second filter ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-
	Regarding claim 8, Lisogurski teaches:
The device as claimed in claim 6, as described above, 
wherein said second filtrator is configured to let at least the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]) and suppress at least the frequency range of a subject's pulse signal ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of the frequency range of a subject's pulse signal as claimed is taught by this disclosure from Lisogurski, as suppression of a particular frequency range is included in the described processing/filtering).
	Regarding claim 9, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("may generate a weighted combination of the selected light signals in order to calculate a particular parameter" Lisogurski: [0018]), and
wherein the device further comprises a characteristics detector for detection of a characteristic of said first vital sign signal ("Light drive parameters may include a wavelength of light to be emitted, duty cycle, waveform shape, frequency of pulses, light drive schemes, other suitable light drive characteristics, or any combination thereof" Lisogurski: [0019]), in particular for peak detection ("peaks of detector current waveform 214 may represent current signals provided by a detector" Lisogurski: [0040]) in a frequency 
	Regarding claim 10, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein the device is configured to compute a number of second vital sign signals ("emit pulses of light at their respective wavelengths into the tissue of a subject in order generate physiological signals that physiological monitoring system 100 may process to calculate physiological parameters" Lisogurski: [0036]), each from a different set of at least two detection signals derived from detected electromagnetic radiation transmitted through or reflected from different skin regions of the subject ("Multiple sensor units may be capable of being positioned at two different locations on a subject's body" Lisogurski: [0060]), and wherein said vital sign determinator is configured to determine the vital sign information from a combination of said number of second vital sign signals ("a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter such as respiration rate" Lisogurski: [0079]).
	Regarding claim 11, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said input interface is configured to obtain different sets of at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" 
wherein said weight computator is configured to compute weights per set of at least two detection signals ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]),
wherein said vital sign signal computator is configured to compute, per set of at least two detection signals ("red and IR light may be weighted and combined to determine respiration rate" Lisogurski: [0076]), a first preliminary vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights of the respective set of at least two detection signals ("plot 500 may illustrate the weighted combination of multiple light signals based on a metric" Lisogurski: [0076], Fig. 5)
and to compute said first vital sign signal by combining said first preliminary vital sign signals computed for the different sets of at least two detection signals ("a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]).
	Regarding claim 12, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute said weights by setting a gain ("may be achieved by applying gain to the detection signal by analog conditioning 152" Lisogurski: [0050]), used in the computation, such that the amplitude of said first vital sign signal or of the standard deviation of said first vital sign signal or of a characteristic, in particular a peak or a RMS-value of a small frequency 
	Regarding claim 13, Lisogurski teaches: 
A system for determining vital sign information ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1) of a subject, said system comprising: 
a detector ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) for detecting electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]) and for deriving at least two detection signals from the detected electromagnetic radiation ("may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]),
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
the device as claimed in claim 1 (as described above) for determining respiration information from said derived at least two detection signals ("respiration rate may be determined based on a weighted combination of IR and red light" Lisogurski: [0076]).
	Regarding claim 14, Lisogurski teaches:

obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]),
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]),
computing weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal having reduced distortions ("thereby reduce the contribution of the noise component" Lisogurski: [0052]),

either said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076])
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]),
or a weighted combination of at least two second bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]) obtained by filtering said at least two detection signals with a further second filtrator, being differently bandwidth-limited than said first bandwidth-limited detection signals ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system may operate in a second mode. For example, as illustrated, the system may use only a red light signal to monitor respiration rate" Lisogurski: [0072]) and including the frequency range of said second vital sign signal, and

	Regarding claim 15, Lisogurski teaches: 
A non-transitory computer-readable medium ("may include any suitable computer-readable media capable of storing information that can be interpreted by processor 172" Lisogurski: [0054]) that stores therein a computer program product ("may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods" Lisogurski: [0054]), which, when executed on a processor, cause the processor to: 
obtain at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), 
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]), 
filter said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]), 

compute a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]) and 
either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) 
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]), 
or (ii) a weighted combination of at least two second bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]) obtained by filtering said at least two detection signals with a 
determine vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]). 
	Regarding newly added claim 16, Lisogurski teaches: 
A method ("Methods and systems are provided" Lisogurski: [0002]) for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1), said method comprising:
obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), 
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received 
computing weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal having reduced distortions ("thereby reduce the contribution of the noise component" Lisogurski: [0052]),
computing a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]) and 
either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076])
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]), 

determining vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Response to Arguments
	Applicant disagrees with the rejections of claims 1-15 under 35 U.S.C. 102 as being anticipated by Lisogurski. 
	Applicant submits that amended claim 1 (and all other independent claims) recites, inter alia, “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights.” 

	In response, Examiner respectfully submits that Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. Examiner respectfully submits that claims 1-15 are in fact anticipated by Lisogurski. 
	Examiner acknowledges that amended claim 1 recites “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights,” and respectfully submits that Lisogurski does disclose this limitation. 



	In response, Examiner respectfully submits that Lisogurski does describe “computing a second vital sign signal different from the first vital sign signal by using the computed weights.” Lisogurski teaches that "first and second drive pulses may be used to determine physiological parameters" (Lisogurski: [0025]), thus teaching the presence of multiple signals, or pulses, being used to determine vital sign information, or physiological parameters. Further, Lisogurski provides that in "an example, heart rate may be determined from the received light signal that has the largest pulsatile amplitude. In another example, the received light signal that has the largest shifts in baseline in the expected respiration frequency range (e.g., typically less than 20 breaths per minute) may be selected to determine respiration rate" (Lisogurski: [0070]). Lisogurski discloses above that one signal (large amplitude signal) can be used to determine heart rate, while a different signal (large shifts in frequency range) can be used to determine respiration rate. Lisogurski even explicitly teaches a step of "receiving, using processing equipment, two or more light signals attenuated by a subject, wherein each respective light signal corresponds to a different wavelength of light" (Lisogurski: Claim 1). Thus, Lisogurski provides multiple teachings of computing a second vital sign signal that is different from the first vital sign signal. 
	Regarding the submission that Lisogurski describes changing signals at a predetermined threshold, Examiner respectfully submits that this argument does not appear to be relevant. Even if Lisogurski describes changing signals at a predetermined threshold, which Examiner does not necessarily concede to be accurate, it would not preclude Lisogurski from disclosing “computing a second vital sign signal different from the first vital sign signal by using the computed weights.” 
	Lastly, regarding Applicant’s submission that nothing in Lisogurski describes computing the second vital sign signal by using the computed weights, Examiner respectfully directs attention to may use different weightings" (Lisogurski: [0070]), and “that in using three or more signals, the system may use multiple weighting parameters" (Lisogurski: [0085]). Thus, Lisogurski clearly discloses computing the second vital sign signal by using the computed weights. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muehlsteff et al. (US 20140275832 A1, hereinafter “Muehlsteff”) discloses a device and method for obtaining vital sign information of a subject that include similar features as those claimed in the claimed invention. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793